FILED
                               FOR PUBLICATION                             OCT 28 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30115

              Plaintiff - Appellee,              D.C. No. 5:13-cr-00001-TMB-1
                                                 District of Alaska,
  v.                                             Anchorage

JAMES ARTHUR MAVROMATIS,
                                                 ORDER
              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                   Submitted to Motions Panel October 27, 2014*

Before: O’SCANNLAIN, BERZON, and BYBEE, Circuit Judges.

       Appellant James Mavromatis was charged with being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1). Following a bench trial, the

district court entered a judgment of acquittal. Based on the same incident of

possession, Mavromatis was charged in a new indictment and convicted of




       *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possessing a firearm after previously being committed to a mental institution, in

violation of 18 U.S.C. § 922(g)(4).

      Appellee, the government, has filed a “motion for remand based on

confession of error,” because it agrees that Mavromatis’s conviction pursuant to 18

U.S.C. § 922(g)(4) is barred by the Double Jeopardy Clause. The view of the

Department of Justice is that Congress intended not to establish multiple offenses

when the same incident of possession violates two subsections of § 922(g). The

government further concedes that the Department of Justice took this position in a

brief filed with the Supreme Court in 1992, when the Solicitor General agreed that

§ 922(g) states a single offense that supports a single conviction and sentence,

rather than multiple offenses that may be charged separately. See United States v.

Munoz-Romo, 989 F.2d 757, 758-759 (5th Cir. 1993) (summarizing the Solicitor

General’s position before the Supreme Court).

      Accordingly, the government’s motion for remand is granted.

      We remand this case to the district court with instructions to vacate the

conviction and dismiss the indictment.

      The mandate shall issue forthwith.

      REMANDED.




                                           2
                                 Counsel Listing

Rich Curtner and Noa Oren, Federal Public Defender, Anchorage, Alaska, for the
defendant-appellant.

Jo Ann Farrington, Assistant United States Attorney, Karen L. Loeffler, United
States Attorney, Anchorage, Alaska, for the plaintiff-appellee.




                                        3